Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for the following examiner’s amendment was given in a telephone interview with applicant’s representative, Joe Mayo, on January 14, 2022. The application has been amended as follows: 

3.	in the claims: 
*Claim 35 has been amended to incorporate the limitation of claim 44.
* canceling claim 44.


	Please Rewrite the Claims as follow:


(currently amended) A method for handing over a call from a first communication network to a second communication network, wherein the method comprises:
registering, by a first mobile client comprising an IP-PBX VoIP client, running on a mobile device connected via the first communication network with an IP-based PBX, by sending a registration message from the first mobile client to the IP-based PBX, the registration message comprising a first endpoint ID associated with the mobile device and the first communication network; 
establishing a call over the first communication network;
detecting, on the mobile device, a connectivity via the second communication network; 
registering, by the mobile device, a second endpoint ID associated with the mobile device and the second communication network;
detecting, on the mobile device, a service degradation of a transmission over the first communication network;
retrieving, by the first mobile client, a status of the call impacted by the service degradation using third party call control at the IP-based PBX; and,
subsequently initiating, by the first mobile client, a request to transfer the call using said third party call control at the IP-based PBX to the second endpoint ID;
wherein the first mobile client compares a unique identifier part of an SIP endpoint ID of the call to a first registered unique identifier part; and,
when the unique identifier part of the SIP endpoint ID of the call matches the first registered unique identifier part the first mobile client sends a CSTA “SingleStepTransfer” to the IP-based PBX to transfer the call from the first communication network to the second communication network using the second endpoint ID.

(currently amended) The method according to claim 35, further comprising 
generating one or more endpoint IDs, wherein each endpoint ID of said one or more endpoint IDs comprises
said unique 
a network identifier part comprising 1 digit.

(previously presented) The method according to claim 36, wherein the generating one or more endpoint IDs comprises generating the first endpoint ID and generating the second endpoint ID.

(previously presented) The method according to claim 37, wherein the network identifier part of the first endpoint ID is different from the network identifier part of the second endpoint ID.

(previously presented) The method according to claim 35, wherein the first endpoint ID is included in a “from” header of the registration message.

(previously presented) The method according to claim 35, wherein the detecting, on the mobile device, the service degradation is performed by one or both of
an operating system of the mobile device, which conveys information on a network connectivity change to the first mobile client; and,
the first mobile client.

(previously presented) The method according to claim 35, wherein an operating system of the mobile device detects the connectivity via the second communication network and transmits information on the connectivity via the second communication network to the first mobile client. 

(previously presented) The method according to claim 35, wherein the first mobile client queries for an active call on the mobile device using CSTA-messages “Snapshot_Device” and “Snapshot_Call requests”.

(previously presented) The method according to claim 42, wherein the first mobile client receives a CSTA Snapshot_Call response” containing the active call.

(canceled)  

(previously presented) The method according to claim 35, wherein a SIP:INVITE message using the second endpoint ID is sent via the second communication network with an Auto-Answer flag set, so that a call handover from the first communication network to the second communication network is automatically accepted by a transferred-to endpoint. 

(previously presented) The method according to claim 35, wherein the IP-based PBX is capable of third-party call control.

(previously presented) The method according claim 35, wherein the first mobile client is a VoIP client.

(previously presented) The method according to claim 35, wherein the IP-based PBX is a SIP-based PBX.

(previously presented) The method according to claim 35, wherein the first mobile client is a SIP client.

(previously presented) The method according to claim 35, wherein CSTA messages are conveyed over SIP signaling messages.

(previously presented) The method according to claim 35, wherein the mobile device on which the first mobile client is running, and the IP-based PBX are configured in an OpenScape Voice Enterprise communication system. 




Allowable Subject Matter
s 35-43 and 45-51 (Renumbered 1 – 13) are allowed.
 
The following is an examiner’s statement for reasons for allowance:
Claims 35-43 and 45-51 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italic limitation:
	In Claim 35, retrieving, by the first mobile client, a status of the call impacted by the service degradation using third party call control at the IP-based PBX; and,
subsequently initiating, by the first mobile client, a request to transfer the call using said third party call control at the IP-based PBX to the second endpoint ID;
wherein the first mobile client compares a unique identifier part of an SIP endpoint ID of the call to a first registered unique identifier part; and, when the unique identifier part of the SIP endpoint ID of the call matches the first registered unique identifier part the first mobile client sends a CSTA “SingleStepTransfer” to the IP-based PBX to transfer the call from the first communication network to the second communication network using the second endpoint ID., in combination with the other limitations recited as specified in claim 35. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/KHALED M KASSIM/Primary Examiner, Art Unit 2468